COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Humphreys


AECOM TECHNOLOGY CORPORATION AND
 AMERICAN INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0352-00-4                         PER CURIAM
                                                AUGUST 1, 2000
WILLIAM FRANKLIN MASSEY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Forest A. Nester; Brizendine, Bergen &
             Tripoda, on brief), for appellants.

             (Robert A. Mordhorst; Mordhorst, Taweel &
             Adams, on brief), for appellee.


     Aecom Technology and its insurer (hereinafter referred to

as "employer") contend that the Workers' Compensation Commission

erred in finding that William Franklin Massey (claimant) proved

that the aggravation of his pre-existing spinal stenosis, his

surgery, and his post-surgery disability were causally related

to his compensable September 4, 1998 injury by accident.        Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.3d 814, 817 (1989).

     In ruling that claimant established a causal connection

between the September 4, 1998 accident and his February 17, 1999

fusion surgery and subsequent disability, the commission found

as follows:

          [W]e note that [orthopedic surgeon] Dr.
          [Robert] Squillante in his Attending
          Physician's report notes the incident of the
          claimant climbing on a ladder on September
          4, 1998 and that he pulled his back that
          resulted in a spinal fusion with
          instrumentation at the L4-L5 level in
          February of 1999. While the claimant may
          have had previous problems with his back, an
          MRI lumbar spine of October 4, 1997, showed
          at the L4-5 level no herniated disc, central
          or foraminal stenosis. Likewise, when the
          claimant last saw Dr. Squillante prior to
          the accident on June 4, 1998, it was noted
          that he only had intermittent lumbar pain
          and had marked relief of the lower extremity
          pain. The claimant at that time was working
          full time and progressing nicely. He was
          not to return except on a per need basis.
          The claimant's uncontradicted testimony is
          that he was able to perform rather strenuous
          work from the date of this visit until the
          September 4, 1998, accident. The doctor's
          report on September 10, 1998, noted that the
          pain that the claimant was feeling was
          somewhat different than he had in the past.
          It is not until a September 23, 1998, MRI,
          that canal stenosis secondary to posterior
          facet and ligamentous hypertrophy is noted
          at the L4-L5 level.

                               - 2 -
     Dr. Squillante's uncontradicted opinion regarding causation

contained in his Attending Physician's report, coupled with

claimant's medical records and his undisputed testimony that he

was able to perform strenuous work from June 4, 1998 up until

the September 4, 1998 accident, constitute credible evidence to

support the commission's findings.    Therefore, those findings

are binding and conclusive upon us on appeal.   "In determining

whether credible evidence exists, the appellate court does not

retry the facts, reweigh the preponderance of the evidence, or

make its own determination of the credibility of the witnesses."

Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d

32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 3 -